Citation Nr: 0024788	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability, due to cold weather injury and broken arches.

2.  Entitlement to a compensable evaluation for nasal 
fracture.

3.  Entitlement to non-service-connected pension, to include 
extra-schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to July 
1980.  

In July 1998, the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO) informed the 
veteran of a rating decision which, in part, granted service 
connection for nasal fracture, with an assigned 
noncompensable evaluation, effective July 1997.  The rating 
decision otherwise denied the benefits sought on appeal.  The 
claims on appeal are before the Board of Veterans' Appeals 
(BVA or Board) following the veteran's submission of a timely 
substantive appeal of the denial of each of these claims.

In the substantive appeal submitted in October 1999, the 
veteran raised a new claim of entitlement to service 
connection for a left wrist injury.  Claims for service 
connection for back, neck, head and ankle injuries are 
addressed in the REMAND that follows this decision.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The claim 
of entitlement to non-service-connected pension, to include 
extra-schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321(b)(2), is also addressed in that REMAND.
 
Although correspondence submitted in May 2000 on the 
veteran's behalf asserts that the claims file does not 
contain all of the veteran's service and post-service medical 
records, the Board notes that no specific allegations or 
details have been offered to support this assertion.  
Additionally, the Board's review of the veteran's claims file 
indicates that all service medical records and post-service 
treatment records have been obtained.  Therefore, the Board 
finds that adjudication of the claims at this point is 
proper.


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
foot injury, due to cold weather injury and broken arches, is 
not plausible.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a compensable 
evaluation for nasal fracture has been obtained by the RO.

3.  The veteran's nasal fracture is asymptomatic.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
foot disability, due to cold weather injury and broken 
arches, is not well-grounded.  38 U.S.C.A. § 5107(b) (West 
1991).

2.  The criteria for a compensable evaluation for nasal 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his nasal fracture does not adequately reflect the 
severity of that disability.  He also contends that he 
incurred a bilateral foot disability due in part to exposure 
to cold while testing top secret equipment in Alaska during 
1975 to 1977, and in part to broken arches incurred as an air 
assault instructor at Fort Campbell in 1979.  Therefore, a 
favorable determination has been requested.


I.  Entitlement to service connection for bilateral foot 
disability,
due to cold weather injury and broken arches.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for bilateral foot 
disability.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the claim for 
service connection for bilateral foot disability to be well-
grounded.  Initially, there must be competent (i.e. medical) 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Secondly, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Layno v. Brown; 6 
Vet. App. 465, 469 (1994).  Finally, there must be evidence 
of a nexus between the in-service injury or disease and the 
current disability, as shown through medical evidence.  
Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records have been obtained and 
are negative for complaints, findings, symptoms, or diagnoses 
pertaining to either foot.  The report of a January 1979 
periodic medical examination indicates that the veteran's 
feet were normal on clinical evaluation and identifies no 
pertinent defects or diagnoses.  

Although the veteran's service medical records do not provide 
contemporary evidence demonstrating cold weather injury of 
the feet or broken arches, the Board notes that it must 
accept the veracity of the in-service medical history 
provided by the veteran.  Evidentiary assertions by the 
veteran must be accepted as true for the purpose of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  In determining well-groundedness, only the evidence 
in support of the claim is evaluated and that evidence is 
generally presumed to be credible if it is competent.  Arms 
v. West, 12 Vet. App. 188, 195 (1999) (citing Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) and King v. Brown, 5 Vet. 
App. 19, 21 (1993)).

The post-service medical evidence of record shows that the 
veteran has made complaints of bilateral foot symptoms, and 
provides relevant objective findings.  For example, post-
service VA treatment records indicate that the veteran 
complained of swelling, itchiness, and feelings like a fever 
or burning at various times in 1992 and from 1996 through 
1998.  In March 1998, the veteran was provided a pertinent 
assessment of severe allergies - tongue and feet swelled, 
shortness of breath.  A May 1998 VA radiographic examination 
resulted in an impression that no bony or soft tissue 
abnormality was identified.  In May and June 1998, the 
veteran's feet swelled and it was determined that this was 
due to a reaction with medicine and the assessment was edema.

During a May 1998 VA examination, the veteran reported first 
having experienced cold injury to the feet as a child, 
followed by cold weather injury incurred while testing 
equipment in Alaska during active duty.  He said that at that 
time that he had received no treatment.  Regarding current 
symptoms, it was noted that there was no amputation or tissue 
loss, cold sensation, Raynaud's phenomenon or hyperhidrosis.  
Complaints of paresthesia and numbness while sitting were 
noted, and the examiner opined the belief that these might be 
due to sciatica or lumbosacral problems.  It was noted that 
there were no recurrent fungal infections, breakdown, 
ulceration, frostbite, scars, disturbance in nail growth, 
skin cancer, edema, changes in skin color, skin thickening or 
thinning, cold feeling unrelated to seasonal changes, or 
current treatment.  Occasional numbness, tingling and 
burning, and a trace of pretibial edema were noted.  The 
records are silent as to history of "broken arches" in 
service.  No residuals of broken arches were diagnosed on 
examination.

On physical examination, it was noted that there were no 
apparent skin changes on the veteran's lower extremities.  
The left appeared to be slightly mottled when he was standing 
direct, but there was marked pallor or waxiness to the feet 
when supine.  There was no delayed capillary refill, scars, 
ulcers or lacerations.  The pertinent diagnosis was trench 
foot.

Notwithstanding the current medical findings, including a 
diagnosis of trench foot, the veteran's post-service medical 
records do not provide competent evidence, such as a medical 
opinion, showing a nexus or link between the veteran's 
current bilateral foot complaints and findings and his active 
service.  In particular, the Board notes that the evidence 
does not imply a nexus, or link, between the veteran's 
current diagnosis of trench foot and his active service, 
since the veteran himself has provided evidence that he may 
have been exposed to cold injury of the feet prior to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the veteran's relevant post-service medical 
findings were first clinically noted many years after his 
separation from service.  In the absence of demonstration of 
continuity of symptomatology, these post-service findings are 
too remote from service to be reasonably related to service.  
Because of the lack of competent evidence of a relationship 
in this case between the veteran's active service and any 
current bilateral foot findings, his claim for service 
connection for bilateral foot disability is not well-grounded 
and the appeal must be denied.

The Board recognizes the veteran's contentions that he 
currently has a bilateral foot disability as a result of 
injuries incurred during his active service.  While the 
veteran is competent to describe his observations, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
attribution of etiology.  Id.  Accordingly, the testimony by 
the veteran does not constitute competent medical evidence 
that any of the current findings related to his feet are the 
result of, or related to, his military service.

Because of the lack of competent medical evidence linking the 
veteran's active duty to any of the current findings 
pertaining to his feet, his claim is not well-grounded and 
the appeal based thereon is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
service connection for the claimed disability.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Entitlement to a compensable evaluation for nasal 
fracture.

Regarding the claim for a compensable evaluation for nasal 
fracture, the Board notes that when the veteran initiated his 
appeal of this issue, he was appealing the original 
assignment of disability evaluation following award of 
service connection.  As such, this claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of this disability is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  The veteran has been 
provided a VA examination, and VA treatment records have been 
obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the Rating Schedule, traumatic deviation of the nasal 
septum warrants a 10 percent evaluation with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Diagnostic Code 6502. 

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).

Historically, a July 1998 VA rating decision granted the 
veteran service connection for nasal fracture, with an 
assigned noncompensable evaluation effective July 1997.  The 
noncompensable evaluation was based on the report of a May 
1998 VA examination.  On physical examination, the veteran's 
nares were patent and his turbinates were without erythema or 
exudates.  No pertinent diagnosis was provided.  Other 
evidence dated during the current appeal period includes VA 
outpatient treatment reports which are negative for treatment 
or diagnoses pertaining to the veteran's service-connected 
nasal fracture.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for nasal fracture.  As there is no 
competent medical evidence that the veteran's nasal fracture 
is symptomatic, a compensable evaluation is not warranted.  
38 C.F.R. § 4.31.

The Board notes that a February 2000 rating on appeal denied 
entitlement to additional compensation under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board finds no evidence of any 
exceptional disability picture in this case.  The veteran has 
failed to present any evidence of particular circumstances 
that render impractical the application of the regular rating 
criteria.  Moreover, the veteran has not shown that his nasal 
fracture has required hospitalization, or resulted in 
economic harm beyond the degree of disability anticipated at 
the current evaluation.  Hence, the preponderance of the 
evidence is against a finding that this service-connected 
nasal fracture is exceptional in nature or causes a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  Id.  As 
there is no objective evidence showing that this service-
connected disability has a substantial impact on the 
veteran's occupational abilities that is not otherwise 
accounted for by application of the rating schedule, an 
extraschedular evaluation is not for application.



ORDER

Evidence of a well-grounded claim for service connection for 
bilateral foot disability, due to cold weather injury and 
broken arches, not having been submitted, the appeal is 
denied.

A compensable evaluation for nasal fracture is denied.


REMAND

A preliminary review of the record indicates that 
correspondence received from the veteran in August 1998 
constitutes a notice of disagreement (NOD) with the July 1998 
rating decision denying service connection for neck, head and 
ankle injuries due to motor vehicle accidents.  Governing VA 
regulations stipulate that a notice of disagreement is "[a] 
written communication... expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result . 
. . ."  38 C.F.R. § 20.201 (1999).  

The Board also finds that statements submitted by the veteran 
in an October 1998 substantive appeal as to other issues may 
be construed as a timely NOD with a July 1998 denial of 
service connection for back injury.  

In correspondence received from the veteran in October 1998, 
he sought service connection for arthritis of the left wrist, 
which he related to an in-service laceration of the left 
wrist.  This claim has not been adjudicated, and is not 
before the Board on appellate review.  However, the claim of 
entitlement to an extraschedular evaluation, which is before 
the Board on review, cannot be adjudicated until the claim 
for left wrist disability has been adjudicated.  

The RO has not issued a statement of the case or supplemental 
statement of the case which addresses the issue of 
entitlement to service connection for neck, head and ankle 
injuries, due to motor vehicle accidents.  The RO has not 
issued a statement of the case as to the claims of 
entitlement to service connection for a back injury.  
Therefore, the Board finds that a REMAND for this action is 
necessary.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (1999); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  

The Board also notes that the veteran's claim for non-
service-connected pension, to include extra-schedular 
entitlement to pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2), cannot be adjudicated until a statement of the 
case is issued, and all development completed, as to the 
claims discussed above.  The evidence obtained in any 
development of these claims, and the results of the 
adjudication of the claims, may affect the outcome of the 
claim for an extraschedular evaluation.  As such, the claim 
for an extraschedular evaluation is inextricably intertwined 
with the claim for service connection for neck, head and 
ankle injuries due to motor vehicle accidents, as well as the 
claims for service connection for back injury and arthritis 
of the left wrist.

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO must issue the veteran an 
appropriate statement of the case or 
supplemental statement of the case 
concerning the claim for entitlement to 
service connection for a back injury, for 
a left wrist injury, and for neck, head 
and ankle injuries due to motor vehicle 
accidents.  The RO must give the veteran 
an opportunity to submit additional 
evidence and/or argument in response and 
to perfect a timely appeal concerning 
this claim.

2.  Thereafter, after all remaining 
claims for service connection have been 
adjudicated, and after undertaking any 
indicated development, the RO should 
evaluate all of the veteran's 
disabilities and assign a percentage 
evaluation to each.  

3.  Thereafter, in light of all the 
evidence of record, the RO should 
readjudicate the issue of entitlement to 
non-service-connected pension, to include 
extra-schedular entitlement to pension 
under the provisions of 38 C.F.R. 
§ 3.321(b)(2).

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with 
this current appeal.  No action is required of the veteran 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


 


